IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MARQUIS A. CORBITT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-1436

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 3, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Marquis A. Corbitt, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.